Citation Nr: 1106067	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from March 1960 to 
October 1960.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2009, the Veteran and his spouse testified during a 
hearing at the RO before the undersigned; a transcript of that 
hearing is of record.  During the hearing, the issue on appeal 
was recharacterized as reflected on the title page of this 
decision.

In January 2010, the Board remanded this case for additional 
evidentiary development.  The case has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran was diagnosed with spondylolysis in service, 
which is no longer present.  

2.  The Veteran's current lumbar disc disease is not related to 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the October 2007 letter.

When conducting a hearing, a Veterans Law Judge must suggest that 
a claimant submit evidence on any issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The Veterans Law Judge must also suggest the submission of 
evidence when testimony during the hearing indicates that it 
exists (or could be reduced to writing) but is not of record.  
Here, during the hearing, the Veteran verified that all VA 
records had been submitted, and that private records from shortly 
after service were no longer available.  The Veteran's account as 
to the events of service was discussed in detail, and testimony 
concerning his contentions was elicited.  Such actions supplement 
the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service VA treatment records.  In 
addition, the Veteran was afforded a VA examination.  This 
examination was adequate because it was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board notes that the Veteran indicated in a November 2010 
supplemental statement of the case response form that he had more 
information to submit, and that VA should wait an additional 30 
days for such evidence.  However, that period has since elapsed 
with no further correspondence from the Veteran.  

As noted above, this appeal involves a remand by the Board for 
additional evidentiary development.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  While such substantial compliance is required, 
strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this case, the RO substantially complied with the Board's 
remand instructions by obtaining a VA examination with an opinion 
regarding the etiology of the Veteran's low back disability.  The 
examiner was asked to "identify all current back disabilities 
and specifically indicate whether or not the Veteran currently 
has spondylolysis."  The examiner diagnosed current lumbar disc 
disease and specifically found that the Veteran does not have 
spondylolysis.  

The examiner was asked to opine as to whether the spondylolysis 
diagnosed during service, or any other back disability, 
preexisted service.  If spondylolysis is a congenital or 
developmental defect, that fact must be clearly stated in the 
report.  The examiner's conclusion that the Veteran did not have 
spondylolysis currently obviated the need for further comment as 
to that diagnosis.  

As the examiner found no other disability to be present during 
service, there was no need to address whether any such disability 
worsened during service, or whether such worsening was the 
"natural progress" of the disorder.  

Regarding any current back disability which did not preexist 
service, the examiner was asked to state whether it is at least 
as likely as not (50 percent probability or more) that any such 
back disability had its onset in service or is related to any 
event or episode of service, including the back symptoms 
experienced by the Veteran or the diagnosed spondylolysis.  The 
examiner stated conclusively that there was no relationship of 
the current lumbar disc disease to service, or to the 
spondylolysis noted therein.  As such, the Board concludes that 
its remand instructions were substantially completed, and there 
is no need for corrective action or for further development.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

The Board notes initially that the Veteran did not serve during a 
period of war, and the evidence does not suggest, and the Veteran 
does not contend, that he engaged in combat with the enemy, or 
that his claimed back disability is related to combat.  As such, 
the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 
2002), 38 C.F.R. § 3.304(d) (2010).

Service treatment records contain a March 1960 enlistment 
examination, which indicates that the spine was normal.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111  (West 2002).

As no defect was noted at enlistment, the presumption that the 
Veteran's back was sound at entry into service has attached in 
this case. 

September and October 1960 service treatment notes reflect that 
the Veteran was seen with low back complaints.  X-rays were read 
as showing a defect in the posterior arches of L4 and L5, and the 
impression was of spondylolysis.  An October 1960 report of Board 
of medical survey recounted the service treatment notes and 
concluded that the Veteran's right L4 and L5 spondylolysis 
existed prior to service.  The board's opinion was that the 
Veteran did not meet the minimum standards for enlistment and was 
unfit for service by reason of the spondylolysis, which was 
neither incurred in nor aggravated by service.  The Veteran was 
discharged from service on this basis.

After service, there is no record of treatment for back 
complaints until the present claim, more than four decades after 
service.  The Veteran was afforded a VA examination in June 2010.  
The examiner diagnosed multi-level lumbar disc disease with canal 
stenosis.  He specifically found that there was no lumbar 
spondylolysis present.  The examiner acknowledged that the 
service treatment records show a diagnosis of lumbar 
spondylolysis during service by x-ray, but concluded that the 
Veteran does not have lumbar spondylolysis currently.  

Thus, while the presumption of soundness attaches, and the 
Veteran was shown to have lumbar spondylolysis in service that 
was not present at entrance, the evidence conclusively shows that 
he does not have lumbar spondylolysis currently, or at any time 
since he filed the current claim.  

The Board recognizes that the CAVC has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

To the extent that aggravation is presumed by the fact that the 
Veteran had a disability at separation that was not present at 
entrance, such does not support a grant of service connection for 
spondylolysis, as that disability is not present during the 
period of this claim.  

While the June 2010 examiner did find a current low back 
disability, diagnosed as lumbar disc disease, he found that it is 
not likely that any such back disability had its onset in service 
or is related to any event or episode of service, including the 
back symptoms experienced by the Veteran, or the then diagnosed 
spondylolysis.  He clarified that, this means the probability of 
a back condition due to active duty is zero.  He reasoned that, 
per medical literature, this degenerative process takes years to 
develop, and would not have developed during the Veterans stint 
in active duty.  

The Veteran clearly believes that his current symptoms are 
related to the symptoms experienced in service.  In his testimony 
and written argument, he has pointed primarily to periodic 
recurrence of symptoms since service, and a similarity in 
symptoms in service and after service.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).

As a layperson, the appellant is competent to testify in regard 
to the onset and continuity of symptomatology, including pain.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, the Board finds that the Veteran's assertions that he has 
experienced periodic recurrence of low back pain since service, 
and has been treated for such, to be entirely credible.  However, 
the Veteran's assertions relate primarily to the symptoms he has 
experienced, i.e., pain, and not the underlying diagnosis or to 
nature of the underlying pathology.  While the Veteran's 
statements may be suggestive of a consistent diagnosis, the June 
2010 examiner's opinion is far more persuasive on this point, as 
it addresses directly the nature of the underlying pathology in 
service and currently, and discusses supportive evidence, 
including x-ray reports in service and those taken recently.  For 
this reason, the Board finds the opinion of the June 2010 
examiner to be more persuasive regarding the questions pertinent 
to the resolution of this claim.  They are, whether the in-
service diagnosis of spondylolysis resolved at some point 
subsequent to service, and whether the current lumbar disc 
disease represents a separate and distinct disability.  

In sum, the Board accepts the Veteran's assertions regarding his 
experience of symptoms in service, and periodic recurrence of 
symptoms after service.  However, the determinative question in 
this case involves whether the current symptomatology is a 
manifestation of the same disability, or is otherwise related to 
the disability noted in service.  The most persuasive evidence on 
this question indicates that the current lumbar disc disease is 
not related to the spondylolysis in service.  Accordingly, 
service connection for a back disability is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the/each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


